The question of the sanity of Worth Roberson, plaintiff in error, has caused me some little trouble in reaching a conclusion of affirmance. This Court has held that every person is presumed to be sane until the contrary appears. See Travis v. Travis,81 Fla. 309, 87 So. 762. The burden of overthrowing the presumption of sanity is upon the person who alleges insanity. It appears to me that the question of the sanity of the plaintiff in error was a question of fact to be determined, like all other issues of fact, by the jury. See Thomson v. State, 78 Fla. 400, 83 So. 291; Brown v. State, 40 Fla. 459, 25 So. 63.
The question of the sanity of the defendant having been settled adversely to his contention, the question arises whether or not sufficient evidence is in the record to support such a conclusion. I find ample testimony to support the findings of the jury, although there is strong evidence of insanity appearing in the family of the defendant. If there has developed a change in the mental status of the defendant *Page 530 
since the entry of the judgment appealed from, then such changed condition, if any, can be presented to a court of competent jurisdiction for adjudication.
I concur in the opinion prepared by Mr. Justice BUFORD.
BROWN, J., concurs.